We have again read the full record, and have carefully considered the brief and motion filed herein. We are still of the opinion that this cause was properly decided in the original opinion. We can not relax the rule relative to refusing to consider bills of exception in question and answer form, unless accompanied by a certificate of the trial court setting forth the *Page 226 
necessity therefor. We are of the opinion that no substantive right has been denied this appellant, and the motion for a rehearing will be overruled.